JOURNAL COMMUNICATIONS, INC.
ANNUAL MANAGEMENT INCENTIVE PLAN
AMENDED AND RESTATED AS OF DECEMBER 8, 2008


ARTICLE 1
BACKGROUND

        This Annual Management Incentive Plan (the “Plan”) replaced the Journal
Communications, Inc. Annual Management Incentive Plan that was in effect for
fiscal year 2007 and prior years. The Plan is amended and restated as of
December 8, 2008 to preserve the “performance-based compensation” exemption from
Section 162(m) of the Code in light of Revenue Ruling 2008-13, issued in
February 2008.

        This Plan is a subplan of the Journal Communications, Inc. 2007 Omnibus
Incentive Plan (“2007 Omnibus Plan”), consisting of a program for the grant of
annual cash-based Performance Awards under Articles 10 and 11 of the 2007
Omnibus Plan. The Plan has been established and approved, and will be
administered by, the Committee pursuant to the terms of the 2007 Omnibus Plan.
It is intended that the performance bonuses earned under the Plan shall be
Qualified Performance-Based Awards under Article 11 of the 2007 Omnibus Plan
with respect to Participants who are Covered Employees, with the intent that the
performance bonuses will be fully deductible by the Company without regard to
the limitations of Code Section 162(m).

        The applicable Award limits of Section 5.4 of the 2007 Omnibus Plan
shall apply with respect to the Plan. Section 5.4(e) of the 2007 Omnibus Plan
provides that the maximum aggregate amount that may be paid with respect to a
cash-based Award under the 2007 Omnibus Plan to any one Participant in any one
fiscal year of the Company is three percent (3%) of the Company’s consolidated
net earnings from continuing operations for such year as shown in the Company’s
consolidated statements of earnings and filed with the Company’s Annual Report
on Form 10-K for such fiscal year.


ARTICLE 2
PLAN PURPOSE

        The purpose of the Plan is to:

  • Reward key individuals for achieving pre-established financial and
non-financial goals that support the Company’s and its Subsidiaries’ annual
business objectives.


  • Encourage and reinforce effective teamwork and individual contributions
toward the Company’s and its Subsidiaries’ stated goals.


  • Provide an incentive opportunity incorporating an appropriate level of risk
that will enable the Company to attract, motivate and retain outstanding
executives.


  • Provide Qualified Performance-Based Awards to Covered Employees that qualify
for the Section 162(m) Exemption.


--------------------------------------------------------------------------------


ARTICLE 3
DEFINITIONS

        Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the 2007 Omnibus Plan. In addition, the
following words and phrases have the respective meanings indicated below unless
a different meaning is plainly implied by the context:

        “2007 Omnibus Plan” means the Journal Communications, Inc. 2007 Omnibus
Incentive Plan, as amended from time to time.

        “CEO” means the Chief Executive Officer of the Company.

        “Eligible employee” means the CEO and any other management-level
employee of the Company or a Subsidiary whose job responsibilities have a direct
impact on the Company’s strategic goals.

        “Incentive award” means the amount to be paid, in the form of cash, to
an eligible employee pursuant to the Plan.

        “Individual Award Limit” for any Plan Year has the meaning given such
term in Section 6.1.

        “Participant” means an eligible employee who has been designated in the
Plan or by the Committee to participate in the Plan for a given Plan Year.

        “Intermediate Incentive Opportunity Range” refers to the range of
incentive award opportunities that may be established for a given Participant or
Participants pursuant to Section 6.2 hereof (expressed as minimum, target and
maximum), which is below the Individual Award Limit.

        “Intermediate Performance Goals” refers to the corporate, subsidiary
and/or individual performance measures and goals and their respective weightings
for each eligible Participant that may be set pursuant to Section 6.2 hereof for
the determination of individual incentive awards, subject to the achievement of
the Threshold Earnings Performance.

        “Plan” means the plan set forth in this Journal Communications Inc.
Annual Management Incentive Plan, as it may be amended from time to time, and
known as the “Annual Management Incentive Plan.”

        “Plan Year” means the Company’s fiscal year for financial reporting
purposes.

        “Threshold Earnings Performance” has the meaning given such term in
Section 6.1.


ARTICLE 4
PLAN ADMINISTRATION

        The Plan shall be administered by the Committee. The Committee shall
have sole authority and discretion, consistent with the provisions of the Plan,
to:

  • Approve Participants from time to time from among eligible employees,


-2-

--------------------------------------------------------------------------------

  • Establish, at the beginning of each Plan Year, Intermediate Incentive
Opportunity Ranges and Intermediate Performance Goals for any Participant who is
an executive officer,


  • Approve, at the beginning of each Plan Year, the CEO’s recommendation of
Intermediate Incentive Opportunity Ranges and Intermediate Performance Goals for
any Participant who is not an executive officer,


  • Modify the Intermediate Incentive Opportunity Ranges and Intermediate
Performance Goals for any Participant, in accordance with Section 6.3,


  • Determine at the end of each Plan Year whether the Threshold Earnings
Performance was achieved, and


  • Determine and approve at the end of each Plan Year incentive awards for all
Participants, subject to the achievement of the Threshold Earnings Performance
and the Individual Award Limit.


        The Committee shall have full authority and discretion to adopt rules
and regulations to carry out the purposes and provisions of the Plan within the
parameters defined by the Board. The Committee’s interpretation and construction
of any provision of the Plan, and all decisions and actions of the Committee,
shall be binding and conclusive. All expenses of administering the Plan shall be
borne by the Company.


ARTICLE 5
ELIGIBILITY AND PARTICIPATION

        The CEO shall be a participant in the Plan in each Plan Year. The
Committee is responsible for reviewing and approving the recommendations of the
CEO regarding the eligibility and participation of employees in the Plan other
than himself.

        Participation in the Plan is limited to management-level employees of
the Company or any Subsidiary whose job responsibilities have a direct impact on
the Company’s strategic goals.


ARTICLE 6
PLAN OPERATION


SECTION 6.1      THRESHOLD EARNINGS PERFORMANCE AND AWARD LIMITS.

        Pursuant to Article 11 of the 2007 Omnibus Plan, by adopting this Plan,
the Committee has established the threshold performance goal under the Plan for
each Plan Year based on “earnings,” which is one of the Qualified Business
Criteria approved by the shareholders under Section 11.2 of the 2007 Omnibus
Plan. Specifically, the threshold performance goal under the Plan for each Plan
Year is that the Company achieve positive consolidated net earnings from
continuing operations for such year, as reflected in the Company’s consolidated
statements of earnings and filed with the Company’s Annual Report on Form 10-K
for such fiscal year (the “Threshold Earnings Performance”). Subject to Article
8 of this Plan in the case of a Change in Control, no incentive awards shall be
payable under the Plan for any Plan Year unless the Threshold Earnings
Performance has been achieved. In any year in which the Threshold Earnings
Performance is achieved, the incentive award payable to each executive officer
Participant under the Plan for such Plan Year is three percent (3%) of such
consolidated net earnings, and the incentive award payable to each non-executive
officer Participant under the Plan for such Plan Year is one percent (1%) of
such consolidated net earnings (respectively, the “Individual Award Limit”),
subject in each case to the Committee’s discretion to award less than the
Individual Award Limit as described herein.

-3-

--------------------------------------------------------------------------------


SECTION 6.2      NEGATIVE DISCRETION; INTERMEDIATE PERFORMANCE GOALS AND
INCENTIVE OPPORTUNITY RANGES.

        It is anticipated, but not required, that the Committee would exercise
negative discretion, as contemplated in Section 11.3 of the 2007 Omnibus Plan,
to determine that the incentive award payable to any Participant for a Plan Year
is less than the Individual Award Limit for such Participant. In exercising such
discretion, the Committee may establish or approve Intermediate Performance
Goals and their respective weightings, and Intermediate Incentive Opportunity
Ranges, as it deems appropriate to encourage and reward particular areas of
performance, whether at the corporate, subsidiary or individual level.

        Any such Intermediate Performance Goals and their respective weightings,
and Intermediate Incentive Opportunity Ranges, for Participants who are
executive officers shall be established by the Committee. The CEO may recommend
to the Committee for approval Intermediate Performance Goals and their
respective weightings and Intermediate Incentive Opportunity Ranges for
Participants who are not executive officers.


SECTION 6.3      MODIFICATION OF INTERMEDIATE INCENTIVE OPPORTUNITY RANGES
AND/OR INTERMEDIATE PERFORMANCE GOALS

        Intermediate Incentive Opportunity Ranges and Intermediate Performance
Goals and weightings for eligible employees may be adjusted as those employees
move in and out of positions. Generally, the following conventions will apply
when these changes occur:

  • Participants who are assigned to different eligible positions will be
considered for purposes of the Plan to have become eligible for that position’s
Intermediate Incentive Opportunity Ranges, Intermediate Performance Goals and
weightings at the start of the first full calendar month of his or her
assignment. The Participant’s incentive award for the year will be pro-rated
proportionately between the number of months in each position.


  • Non-eligible employees who are promoted and/or newly-hired to incentive
eligible positions must be in the position prior to July 1st of the Plan Year to
become immediately eligible for the new position’s Intermediate Incentive
Opportunity Ranges, Intermediate Performance Goals and weightings. Non-eligible
employees who are promoted and/or newly-hired on July 1st or after will be
eligible starting at the beginning of the next Plan Year.


        The Committee may, at any time prior to a Change in Control and prior to
the approval of the incentive awards for a Plan Year, approve a change to the
Intermediate Incentive Opportunity Ranges and/or Intermediate Performance Goals
and weightings for any Participant or Participants for such Plan Year, and add
or delete Intermediate Performance Goals. Such a change may be desirable to
reflect the strategic direction of the Company and/or its Subsidiaries or be in
the interests of equitable treatment of the Participants and the Company as a
result of extraordinary or non-recurring events, changes in applicable
accounting rules or principles, changes in the Company’s method of accounting,
changes in applicable law, changes due to consolidation, acquisition,
divestiture, reorganization or other changes in the Company’s structure, major
changes in business strategy or any other change or a similar nature to any of
the foregoing.

-4-

--------------------------------------------------------------------------------


SECTION 6.4      DETERMINATION OF INCENTIVE AWARDS.

        As soon as practical after the end of each Plan Year, the Committee
shall make a written determination as to whether the Threshold Earnings
Performance was achieved for the Plan Year just ended and, if so, approve the
incentive awards for all Participants for such Plan Year. Subject to the
achievement of the Threshold Earnings Performance, it is anticipated, but not
required, that in the exercise of its negative discretion to pay less than the
Individual Award Limit to any Participant, the Committee would approve incentive
awards based on the level of achievement of Intermediate Performance Goals. In
that case, for example, a Participant’s percentage achievement level within an
applicable Intermediate Incentive Opportunity Range would be determined for each
Intermediate Performance Goal which would then be multiplied by the
Participant’s base salary. These amounts would be cumulated in the case of
multiple Intermediate Performance Goals to determine the actual incentive award.
Actual performance falling between the minimum and the maximum within any
Intermediate Incentive Opportunity Range would be interpolated for incentive
award determination.

        Without limiting the foregoing, the Committee could exercise its
discretion to pay an award to any one or more Participants that is in addition
to the amount that would have been earned based upon the achievement of
Intermediate Performance Goals; provided that the Threshold Earnings Performance
was achieved and the total award to such Participant does not exceed the
Individual Award Limit for such Plan Year.


SECTION 6.5      PAYMENT OF INCENTIVE AWARDS.

        Unless deferred as provided in the following paragraph, incentive awards
earned under the Plan shall be paid in cash on or before March 15 of the year
following the year to which the incentive award relates.

        Any Participant who is eligible to participate in the Company’s
Non-Qualified Deferred Compensation Plan may elect to defer receipt of his or
her incentive award under this Plan in accordance with the terms of
Non-Qualified Deferred Compensation Plan.


ARTICLE 7
TERMINATION OF EMPLOYMENT

        The Committee shall have the sole authority and discretion to make
decisions regarding the payment of incentive awards for Participants who
terminate employment voluntarily or involuntarily during the Plan Year due to
retirement, Disability or for other reasons; provided, however, that the
Committee shall not provide for the automatic vesting of any incentive award
hereunder to a Covered Employee who terminates employment prior the end of a
Plan Year for any reason other than death, Disability, or the occurrence of a
Change in Control.


ARTICLE 8
CHANGE IN CONTROL


SECTION 8.1      AWARDS NOT ASSUMED OR SUBSTITUTED BY THE SURVIVING ENTITY.

        Upon the occurrence of a Change in Control, and except with respect to
any incentive award opportunities hereunder assumed by the Surviving Entity or
otherwise equitably converted or substituted in connection with the Change in
Control in a manner approved by the Committee or the Board:

-5-

--------------------------------------------------------------------------------

(A)         the Threshold Earnings Performance shall be waived, and


(B)         if a Change in Control occurs during the first half of a Plan Year,
all relevant Intermediate Performance Goals, if any, will be deemed to have been
achieved at the “target” level, and


(C)         if a Change in Control occurs during the second half of a Plan Year,
the actual level of achievement of all relevant Intermediate Performance Goals,
if any, against target will be measured as of the end of the calendar quarter
immediately preceding the Change in Control, and


(D)         in either such case, there shall be a prorata payout to Participants
within thirty (30) days following the Change in Control (unless a later date is
required by Section 17.3 of the 2007 Omnibus Plan) based upon such Intermediate
Performance Goals, if any, and length of time within the Plan Year that has
elapsed prior to the date of the Change in Control.



SECTION 8.2      AWARDS ASSUMED OR SUBSTITUTED BY THE SURVIVING ENTITY.

        With respect to incentive award opportunities hereunder assumed by the
Surviving Entity of a Change in Control or otherwise equitably converted or
substituted in connection with a Change in Control: if within the same Plan Year
in which the Change in Control occurs (or after such year and before incentive
awards for such Plan Year have been paid), a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then the
Participant’s payout opportunities attainable under this Plan for such Plan Year
shall be deemed to have been earned as of the date of termination as follows:

(A)         the Threshold Earnings Performance shall be waived, and


(B)         if the date of termination occurs during the first half of the Plan
Year, all relevant Intermediate Performance Goals, if any, will be deemed to
have been achieved at the “target” level, and


(C)         if the date of termination occurs during or after the second half of
the Plan Year, the actual level of achievement of all relevant Intermediate
Performance Goals, if any, against target will be measured as of the end of the
calendar quarter immediately preceding the date of termination, and


(D)         in either such case, there shall be a prorata payout to the
Participant or his or her estate within thirty (30) days following the date of
termination (unless a later date is required by Section 17.3 of the 2007 Omnibus
Plan) based upon such Intermediate Performance Goals, if any, and the length of
time within the performance period that has elapsed prior to the date of
termination.


        For purposes of this Article 8, a Participant shall not be considered to
have resigned for Good Reason unless the Participant is party to an employment,
change-in-control, severance or similar agreement with the Company or an
Affiliate that includes provisions in which the Participant is permitted to
resign for Good Reason.

-6-

--------------------------------------------------------------------------------


ARTICLE 9
MISCELLANEOUS


SECTION 9.1      NO ENLARGEMENT OF EMPLOYEE RIGHTS

        Nothing contained in the Plan shall be deemed to give any Participant
the right to be retained in the service of the Company or any Subsidiary or to
interfere with the right of the Company or any Subsidiary to discharge,
discipline or retire any Participant at any time.


SECTION 9.2      RELATIONSHIP TO OTHER BENEFITS

        Payments under the Plan shall be taken into account in determining any
benefit under the Journal Communications, Inc. Employee Pension Trust Agreement.
Payments under the Plan will not be taken into account in determining any
benefits under any other benefit plan of the Company or its Subsidiaries except
as otherwise specifically provided in the respective benefits plan agreement.


SECTION 9.3      LIMITATION ON VESTED INTEREST

        The earning of incentive awards by eligible employees under the Plan is
within the sole discretion of the Company in accordance with the terms of the
Plan, and no eligible employee or other person has any legal right or vested
interest in an incentive award under the Plan prior to the actual payment to the
eligible employee as an incentive award.


SECTION 9.4      PLAN AMENDMENT AND DISCONTINUATION

        The Committee may modify, suspend or terminate the Plan at any time
prior to a Change in Control.


SECTION 9.5      EFFECTIVE DATE OF THE PLAN

        This Plan shall be effective with the Plan Year beginning closest to
January 1, 2008 and shall continue in effect for later Plan Years until
terminated by the Committee.


SECTION 9.6      PLAN COMMUNICATION

        Each Participant will be given a written description of the Plan. The
description will provide details of the Plan including the Threshold Earnings
Performance requirement, and the Individual Award Limit. Participants shall be
informed each year of any applicable Intermediate Incentive Opportunity Ranges,
Intermediate Performance Goals and weightings, and the incentive opportunity
associated with each performance level and measure.




-7-